Citation Nr: 0825334	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  04-11 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected 
diabetes mellitus.

2.  Entitlement to an initial rating in excess of 20 percent 
for chronic renal insufficiency.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that denied the benefits 
sought on appeal.  
	
In August 2007 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.

The Board notes that in the August 2007 decision, an issue of 
entitlement to service connection for a heart condition, to 
include as secondary to the veteran's service-connected 
diabetes mellitus, was referred to the RO for development.  
It does not appear that any action has been taken on this 
claim since the August 2007 decision.  The issue is again 
referred for appropriate action.

The issue of entitlement to initial increased rating for 
chronic renal insufficiency is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran's hypertension was not manifested in service, is 
not shown to be causally or etiologically related to active 
service or to any service-connected disability, and is not 
shown to have manifested to a degree of 10 percent or more 
within one year from the date of separation from service.



CONCLUSION OF LAW

The criteria for service connection for hypertension have not 
been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for hypertension.  As 
discussed below, this claim will be evaluated under both 
direct and secondary theories of entitlement.  Additionally, 
certain diseases, chronic in nature, may be presumed to have 
been incurred in service, if the evidence shows that the 
disease became manifest to a degree of 10 percent or more 
within one year from separation from active service, even 
though there is no evidence of the disease during service. 38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  
Hypertension has been identified as a chronic disease subject 
to presumptive service connection under 38 C.F.R. § 3.309(a).  
At the outset, the Board finds that the veteran is not 
entitled to presumptive service connection for hypertension.  
The earliest post-service medical treatment records are dated 
from 1995, over twenty five after service.  Because no 
diagnosis of hypertension was made within one year of the 
veteran's service separation, the presumption for service 
connection for chronic diseases does not apply.  §§ 
3.307(a)(3), 3.309(a).  

A.	Direct Service Connection
To establish direct service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  

Here, a current diagnosis of hypertension is established in a 
VA examination of November 2007.  However, the veteran's 
service medical records do not show any complaints of or 
treatment pertaining to hypertension.  His pre-induction and 
separation examinations both revealed normal findings.  On 
his Report of Medical History at separation, the veteran 
stated he had high blood pressure.  The examining physician 
noted that there was a single episode of high blood pressure 
at the veteran's enlistment examination that was due to 
obesity, but that he did not have high blood pressure at the 
time of the separation examination.  However, in spite of 
this notation, the Board finds that the blood pressure 
readings taken at the entrance examination do not reflect 
hypertension for VA purposes.  Hypertension means 
persistently high arterial blood pressure. Various criteria 
for what is considered elevated blood pressure have been 
suggested, and according to some medical authorities the 
threshold is a systolic pressure of 140 and a diastolic 
pressure of 90. Dorland's Illustrated Medical Dictionary 889 
(30th ed. 2003). See also 38 C.F.R. § 4.104, Diagnostic Code 
7101, defining what is a compensable degree of hypertension 
for VA rating purposes.  At the time of the pre-induction 
examination, the veteran's blood pressure was 134/86. On the 
separation examination, his blood pressure was 138/88.  While 
on the high side, these readings do not constitute 
hypertension for VA purposes.

In addition, there are also no positive nexus opinions 
linking the veteran's current hypertension to active duty.  
In this regard the Board notes that no medical examination 
has been conducted or medical opinion obtained with respect 
to the issue of direct service connection.  However, the 
Board finds that the evidence, which reveals that the veteran 
did not have this disability during service and does not 
reflect competent evidence showing a nexus between service 
and the disorder at issue, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As service 
and post-service medical records provide no basis to grant 
this claim, and in fact provide evidence against this claim, 
the Board finds no basis for a VA examination or medical 
opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely, what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised on an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that  a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002).  In the absence of corroborating 
evidence establishing in-service incurrence, a current 
examination could do no more than speculate that the 
veteran's currently diagnosed hypertension is related to 
service based on the veteran's unsubstantiated account of 
service events.  

For all of these reasons service connection on a direct basis 
is denied.

B.	Secondary Service Connection
In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310 (2007).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006. Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service- 
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.

These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice- 
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version is more favorable 
to the veteran. See generally, VAOGCPREC 7-03 and VAOPGCPREC 
3-00.

In this case, the veteran has devoted a great deal of effort 
toward establishing a link between his hypertension and his 
service-connected diabetes.  It is undisputed that he has 
both a current diagnosis of hypertension, and that he has 
been service connected for diabetes mellitus.  However, the 
preponderance of the evidence does not support that the 
veteran's hypertension was either caused or aggravated by his 
diabetes.

Taking the positive evidence first, the objective medical 
evidence in support of such a link includes a February 2003 
statement of J. Z., M.D., and an April 2005 statement of W. 
O. A. Jr., M.D.  The February 2003 statement of Dr. Z. 
indicates that the veteran has cardiovascular problems that 
are directly related to his diabetes mellitus.  In the April 
2005 letter, Dr. A. stated, "[t]his is to confirm that the 
above-named patient is being treated for diabetes mellitus, 
adult-onset, which has led to congestive heart failure, 
hypertension, and renal failure."  
	
The objective medical evidence against the veteran's argument 
includes the findings of VA examiners in May 2003 and 
November 2007.  The May 2003 VA examiner found the veteran's 
hypertension was "not caused by his diabetes."  The 
November 2007 VA examiner determined that the veteran's 
hypertension pre-dated the veteran's diabetes, but that there 
was no evidence that the diabetes aggravated the 
hypertension.  The examiner acknowledged that diabetes can 
generally aggravate hypertension, however, as it pertains to 
the veteran's case, he stated that he "[c]annot show at this 
time that the hypertension was aggravated by the diabetes by 
any of the tests which have been shown."      

The Board has carefully considered all of the evidence in 
favor of and against the veteran's argument that his 
hypertension was either caused or aggravated by his diabetes, 
and finds that the negative evidence outweighs the positive.  

The statement of Dr. A. does not indicate that his opinion 
was formed upon a review of the veteran's claims file.  It is 
conclusory and does not provide any rationale for the 
conclusion reached.  The statement of Dr. Z. is not specific 
to the veteran's hypertension.  While it may be that the 
veteran has cardiovascular complications from his diabetes, 
this finding is too broad to establish the specific link 
required for secondary service connection for hypertension.  
As such, both of these statements are of very low probative 
value.  

Similarly, the May 2003 VA examiner does not indicate that 
the claims file was reviewed prior to reaching his 
conclusion.  However, his report does reflect that a more 
thorough medical examination and history were undertaken in 
support of the findings reached than is indicated in the 
private medical statements above.  Significantly, the 
November 2007 VA examination report was prepared upon a 
review of the entire claims file, and the examiner stated 
that his opinion was reached based on the test results to 
date in the veteran's claims file.  Accordingly, the Board 
finds these two examination reports more probative than the 
statements of Dr. A. and Dr. Z..  

The Board has additionally considered the veteran's own 
argument that his hypertension is related to his diabetes 
mellitus.  However, the veteran, as a lay person untrained in 
the field of medicine, is not competent to offer an opinion 
in this regard.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  For all of these reasons, service connection for 
hypertension is denied on a secondary basis.




Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
February 2003 and December 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letter of December 2004 
specifically informed the veteran that he should submit any 
additional evidence that he had in his possession.  In 
addition, a separate letter of October 2007 provided the 
appellant with information concerning the evaluation and 
effective date that could be assigned should service 
connection be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.
	
Not all of the veteran's duty-to-assist letters were not 
provided before the adjudication of his claim.  However, 
after he was provided the letters he was given a full 
opportunity to submit evidence, and his claim was 
subsequently readjudicated.  He has not claimed any prejudice 
as a result of the timing of the letters, and the Board finds 
no basis to conclude that any prejudice occurred.  Any notice 
defect in this case was harmless error.  The content of the 
aggregated notices, including the notice letters subsequently 
issued, fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this 
notice, the veteran communicated on multiple occasions with 
VA, without informing it of pertinent evidence.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He was afforded the opportunity for a 
hearing, and was afforded multiple VA examinations.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  


ORDER

Service connection for hypertension is denied.

REMAND

In the Board's August 2007 decision, service connection was 
granted for chronic renal insufficiency.  The Board's 
decision was implemented by the RO in Seattle, Washington, in 
a February 2008 rating decision, and a 20 percent evaluation 
was assigned.  In a May 2008 letter from the veteran's 
representative, the veteran's disagreement was expressed with 
this evaluation, and a higher evaluation was requested.  He 
has not been afforded a statement of the case (SOC) 
concerning this issue. Where an SOC has not been provided 
following the timely filing of a notice of disagreement, a 
remand, not a referral to the RO, is required by the Board.  
Manlincon v. West, 12 Vet. App. 238 (1999).
	
Accordingly, the case is REMANDED for the following action:
        
The RO should issue an SOC with respect 
to the issue of entitlement to an initial 
increased rating for chronic renal 
insufficiency.  The appellant should be 
advised of the time period in which a 
substantive appeal must be filed in order 
to obtain appellate review of those 
issues. The claims file should be 
returned to the Board for further 
appellate consideration only if the 
appellant files a timely substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


